 



Exhibit 10.1
[Global Industries, Ltd. Letterhead]
November 16, 2005
Mr. Peter Atkinson
11490 Westheimer, Suite 400
Houston, Texas 77077
Dear Peter:
     Global Industries, Ltd. (the “Company”) is pleased to offer you the
additional position of Chief Financial Officer. In order to induce you to accept
the additional responsibilities with the Company, this letter agreement (this
“Agreement”) sets forth certain benefits that the Company agrees will be
provided to you.
     Nothing herein shall be construed to prevent either you or the Company from
terminating your employment at any time, for Cause (as defined below) or
otherwise, subject only to the specific payment and other provisions hereinafter
provided for under certain circumstances.
     1. EMPLOYMENT. This confirms that you have advised the Company that, in
consideration of, among other things, the Company’s entering into this Agreement
with you, you have agreed to take on the additional title and responsibilities
of Chief Financial Officer of the Company and it is your present intention to
remain in the employ of the Company. You will now hold the positions of
President and Chief Financial Officer. This Agreement shall commence on the date
hereof and shall continue until December 31, 2006; provided, however, that
commencing on December 31, 2006 and each December 31st thereafter, the term of
this Agreement shall be extended automatically for one year unless at least
30 days prior to such December 31st date, the Company shall have given written
notice to you that it does not wish to extend this Agreement beyond the then
applicable expiration date.
     2. DEFINITIONS. For purposes of this Agreement, the following terms have
the meaning set forth below:
     “Cause” shall mean termination due to an act or acts of dishonesty on your
part against the Company, willful misconduct or gross negligence in the
performance of your duties, a material breach of any corporate policy, a code of
conduct or similar requirements adopted by the Board of Directors of the Company
and applicable to some or all of the Company’s executive officers, or your
conviction of a felony or any misdemeanor involving moral turpitude.
     “Date of Termination” shall mean the date on which your employment
relationship with the Company ends and shall be (a) if this Agreement is
terminated for Disability, thirty (30) days after Notice of Termination is given
(provided that you shall not have returned to the performance of your duties on
a full-time basis during such thirty (30) day period); (b) if your employment is
terminated for Cause, the date on which a Notice of Termination is given; (c) if
your employment is terminated by you for Good Reason, the date specified in the
Notice of

 



--------------------------------------------------------------------------------



 



Termination; and (d) if your employment is terminated for any other reason,
fifteen (15) calendar days following the date on which a Notice of Termination
is given.
     “Good Reason” shall mean:
     (a) the material diminution of the nature or scope of your duties,
authorities, powers, functions or responsibilities with the Company from those
applicable to you immediately after the effective date of this Agreement, or a
material adverse change in your reporting responsibilities, titles or offices as
in effect immediately after the effective date of this Agreement (such offices
being President and Chief Financial Officer), or any removal of you from or any
failure to re-elect you to any of such positions, except in connection with the
termination of your employment for Cause, Disability or Retirement or as a
result of your Good Reason and except that any such actions taken in connection
with and necessitated by the selection and hiring of a new Chief Executive
Officer or Chief Financial Officer after the date of this Agreement shall not
constitute “Good Reason” under this clause (a);
     (b) a reduction by the Company in your base salary for any calendar year
below $375,000 except in connection with and in a percentage not exceeding any
salary reduction imposed on executive officers of the Company generally or the
failure by the Company to increase your base salary each year by an amount which
at least equals, on a percentage basis, the average percentage increase in base
salary for all officers of the Company for the year;
     (c) a failure by the Company to continue you as a participant on at least
the same basis as your current participation in any benefit or compensation
plan, including any bonus or incentive compensation plan or policy, retirement
plans, life insurance, health, accident or disability plans substantially on the
basis you are participating on the effective date of this Agreement unless such
action is taken with respect to executive officers of the Company generally or
is required by law;
     (d) if the Company requires you to change your principal place of
employment by more than 50 miles from its current location in Houston, Texas; or
     (e) the failure of the Company to obtain an assumption of this Agreement by
any successor as contemplated in paragraph 4 hereof; or
     “Notice of Termination” shall mean a written notice which shall indicate
the specific termination provision in this Agreement relied upon and shall set
forth in reasonable detail the facts and circumstances claimed to provide a
basis for termination of your employment under the provisions so indicated. With
respect to termination by you for Good Reason, the Notice of Termination shall
state in detail the basis for your determination that you have Good Reason.
     “Retirement” shall mean termination of your employment with your consent in
accordance with the Company’s retirement policy, including early retirement,
generally applicable to its salaried employees or in accordance with any
retirement arrangement established with your consent with respect to you.
     “Disability” shall mean that, as a result of your incapacity due to
physical or mental illness, you shall have been absent from you duties with the
Company or its subsidiary on a full-

-2-



--------------------------------------------------------------------------------



 



time basis for a period of at least one year and within thirty (30) days after
Notice of Termination is given to you by the Company, you shall not have
returned to the full-time performance of your duties.
     3. COMPENSATION UPON TERMINATION OR DURING DISABILITY.
     If your employment by the Company or any subsidiary or successor thereto
shall be terminated, then the Company will, as additional compensation for
services rendered to the Company (including its subsidiaries) and as
consideration for the non-competition agreement contained in Section 5, pay to
you the following amounts (subject to any applicable payroll or other taxes
required to be withheld and employee benefit premiums):
     (a) During any period that you fail to perform your duties as a result of
incapacity due to physical or mental illness, you shall continue to receive your
full base salary and incentive compensation at the rate then in effect until
your employment is terminated due to Disability. Thereafter, your benefits shall
be determined in accordance with the Company’s long-term disability plan, or a
substitute plan then in effect. In the event of a termination due to physical or
mental illness, there shall be no acceleration under this Agreement of any
outstanding stock options, restricted stock or performance awards or other
awards held by you.
     (b) If your employment shall be terminated by the Company for Cause or you
shall terminate your employment other than for Good Reason, the Company shall
pay, to the extent not previously paid, (i) your base salary and auto allowance
at the rate then in effect through the Date of Termination, plus (ii) a cash
payment for the cumulative number of paid time off (“PTO”) days earned since
your employment with the Company, but not previously taken or paid for, at a
rate per day equal to your then daily base salary and the Company shall have no
further obligations to you under this Agreement or otherwise. In the event of
any termination for Cause, there shall be no acceleration under this Agreement
of any outstanding stock options, restricted stock awards, performance awards or
any other awards or grants held by you under any plan or arrangement.
     (c) If the Company shall terminate your employment other than due to death,
Disability, Retirement or for Cause or if you shall terminate your employment
for Good Reason, then the Company shall pay to you in a lump sum, as soon as
administratively practical but in no event later than the 30th business day
following the Date of Termination, the following amounts:
     (i) (A) your base salary plus auto allowance, to the extent not previously
paid, through the Date of Termination at the rate in effect at the time Notice
of Termination is given, plus (B) an amount equal to the incentive compensation
received by you under the Management Incentive Plan in the plan year immediately
prior to the calendar year which includes the Date of Termination times a
fraction, the numerator of which is the number of days elapsed in the calendar
year to and including the Date of Termination and the denominator of which is
365, plus (C) any incentive compensation under the Management Incentive Plan for
the plan year immediately prior to the calendar year that included the Date of
Termination to the extent such amount is earned (by the plan year having ended)
but has not previously been paid, plus (D) a cash payment for the

-3-



--------------------------------------------------------------------------------



 



cumulative number of PTO days earned since your employment by the Company, but
not previously taken or paid for, at a rate per day equal to your then daily
base salary;
     (ii) in lieu of any further salary payments to you for periods subsequent
to the Date of Termination, an amount equal to (A) 1.00 times (B) your annual
salary plus annual auto allowance for the calendar year in which the Notice of
Termination occurs plus an amount equal to the incentive compensation received
by you under the Management Incentive Plan in the plan year immediately prior to
the calendar year in which the Date of Termination occurs; and
     (iii) the Board of Directors of the Company, in its sole discretion, shall
consider whether to permit: (1) any stock options held by you to be accelerated
and immediately exercisable; and (2) unrestricted ownership of any restricted
shares (excluding performance-based shares) granted to you under a Company
restricted stock, option or incentive plan the lapse of forfeiture restrictions
is based solely on the passage of time to vest in you, as of the date of the
Notice of Termination. All other terms provided for in the option agreements and
restricted stock agreements shall remain in effect and be unchanged.
     (d) Unless you are terminated by the Company as a result of death,
Retirement, Disability or for Cause or you terminate your employment without
Good Reason, the Company shall pay 50% of your Execucare COBRA Health premiums
for a period of eighteen (18) months from the Date of Termination, provided,
however, that such coverage shall terminate if and to the extent that you become
eligible to receive medical, dental or life insurance coverage from a subsequent
employer (and any such eligibility shall be promptly reported by you to the
Company). Such health coverage shall also apply to your dependents (including
your spouse) who were covered under such benefits immediately prior to your
termination.
     (e) All payments under this Agreement will be subject to Internal Revenue
Service regulations and the Company may withhold from amounts payable under this
Agreement such federal, state and local taxes as shall be required to be
withheld pursuant to any applicable laws or regulations and all other normal
employee deductions made with respect to Company employees generally.
     (f) If you are a party to an employment agreement or severance agreement
with the Company (including that certain agreement between you and the Company
dated April 1, 2002), in the event of any termination of your employment to
which this Agreement would apply by its terms, you shall have all of the
benefits provided under either this Agreement or such other agreement, whichever
one (in its entirety) you choose, but not under both agreements, and when you
have elected which agreement shall apply, the other agreement shall be
superseded in its entirety and shall be of no further force or effect, and
neither party shall have any obligation to the other thereunder.
     4. SUCCESSORS, BINDING AGREEMENT. The Company will require any successor
(whether direct or indirect, by purchase, merger, consolidation or otherwise) to
all or substantially all of the business and/or assets of the Company to
expressly assume and agree to perform this Agreement in the same manner and to
the same extent that the Company would be

-4-



--------------------------------------------------------------------------------



 



required to perform it if no such succession had taken place. Failure of the
Company to obtain such agreement prior to the effectiveness of any such
succession shall be a breach of this Agreement and shall entitle you to
compensation from the Company in the same amount and on the same terms as you
would be entitled hereunder if you had terminated your employment after a change
in control of the Company for Good Reason, except that for purposes of
implementing the foregoing, the date on which any such succession becomes
effective shall be deemed the Date of Termination. As used in this Agreement,
“Company” shall mean the Company as hereinbefore defined and any successor to
its business and/or assets as aforesaid which executes and delivers the
agreement provided for in this paragraph 4 or which otherwise becomes bound by
all the terms and provisions of this Agreement by operation of law. This
Agreement shall inure to the benefit of and be enforceable by your personal or
legal representatives, executors, administrators, successors, heirs,
distributees, devisees and legatees. If you should die while any amount would
still be payable to you hereunder if you had continued to live, all such
amounts, unless otherwise provided herein, shall be paid in accordance with the
terms of this Agreement to your devisee, legatee, or other designee or, if there
be no such designee, to your estate.
     5. NON-COMPETE. Further in consideration of any payments made under Section
3(c) hereof, you agree that for a period of one year from the Date of
Termination you will not engage in or become associated with any Competitor with
material operations in the geographic areas or markets in which you were working
with the Company at anytime within six months prior to the Date of Termination.
If you breach the provisions of this Section 5, you acknowledge and agree that
the Company’s remedy at law for any breach of your obligations under this
Section 5 would be inadequate and you agree and consent that temporary or
permanent injunctive relief may be brought to enforce this Section 5 without
necessity of proof of actual damage or at the Company’s option you shall forfeit
all sums paid pursuant to this Agreement and you agree to pay an amount equal to
the amount previously paid to you pursuant to this Agreement to the Company
within ten days of such breach. For purposes of this Section 5: (i) “Competitor”
means any business or endeavor pursuing for profit business activities similar
to or competitive with the business conducted by the Company including by way of
example and not limitation Horizon Offshore, McDermott International, Cal Dive
International, and Stolt Comex Seaway, and Willbros Group (ii) you shall be
considered to have “become associated with” a Competitor if you become directly
or indirectly involved as an owner, principal, employee, officer, director,
independent contractor, stockholder, financial backer, agent, partner, lender or
in any other individual or representative capacity with any Competitor, except
that you may make and retain investments in not more than 5% of the equity of a
Competitor if such equity is listed on a national securities exchange or
regularly traded in the over-the-counter market. Should this provision be
unenforceable in any jurisdiction because it is too broad, as to time,
geographic area or otherwise, this provision shall be deemed modified to the
extent necessary to be enforceable in such jurisdiction.
     6. NOTICE. Notices and all other communications provided for in this
Agreement shall be in writing and shall be deemed to have been duly given when
delivered or mailed by United States registered mail, return receipt requested,
postage prepaid, addressed to the respective addresses set forth on the first
page of this Agreement, provided that all notices to the Company shall be
directed to the attention of the Secretary of the Company, or to such other
address as either party may have furnished to the other in writing in accordance
herewith, except that notices of change of address shall be effective only upon
receipt.

-5-



--------------------------------------------------------------------------------



 



     7. MISCELLANEOUS. No provisions of this Agreement may be modified, waived
or discharged unless such modification, waiver or discharge is agreed to in
writing signed by you and the Company’s Chief Executive Officer. No waiver by
either party hereto at any time of any breach by the other party hereto of, or
compliance with, any condition or provision of this Agreement to be performed by
such other party shall be deemed a waiver of similar or dissimilar provisions or
conditions at the same or at any prior or subsequent time. No agreements or
representations, oral or otherwise, express or implied, with respect to the
subject matter hereof have been made by either party which are not set forth
expressly in this Agreement. Except for the agreement referenced in
Section 3(g), this Agreement constitutes the entire agreement of the Parties
with respect to the subject matter hereof The validity, interpretation,
construction and performance of this Agreement shall be governed by the laws of
the State of Texas. The obligation to pay amounts under this Agreement is an
unfunded obligation of the Company (including its subsidiaries), and no such
obligation shall create a trust or be deemed to be secured by any pledge or
encumbrance on any property of the Company (including its subsidiaries).
     This Agreement shall not be deemed to constitute a contract of employment,
nor shall any provision hereof restrict the right of the Company (or its
subsidiaries) to discharge you at will.
     8. VALIDITY. The invalidity or unenforceability of any one or more
provisions of this Agreement shall not affect the validity or enforceability of
any other provision of this Agreement, which shall remain in full force and
effect.
     9. COUNTERPARTS. This Agreement may be executed in counterparts, each of
which shall be deemed to be an original but all of which together will
constitute one and the same instrument.
     10. ARBITRATION. Any dispute or controversy arising under or in connection
with this Agreement shall be settled exclusively by arbitration in Houston,
Texas in accordance with the rules of the American Arbitration Association then
in effect; provided that all arbitration expenses shall be borne by the
non-prevailing party. Judgment may be entered on the arbitrators’ award in any
court having jurisdiction; provided, however, that you shall be entitled to seek
specific performance of your right to be paid until the Date of Termination
during the pendency of any dispute or controversy arising under or in connection
with this Agreement.
     If this letter correctly sets forth our agreement on the subject matter
hereof, kindly sign and return to the Company the enclosed copy of this letter
which will then constitute our agreement on this subject.

            Sincerely,

Global Industries, Ltd.
      By:   /s/ William J. Dore’       Name:         Title:        

 
AGREED TO THIS 15th DAY
OF NOVEMBER, 2005
 
 
     /s/ Peter Atkinson
 
Peter Atkinson

-6-